UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 02-10268
                         Summary Calendar



DANIEL EUGENE WILLIS; DANIEL'S CONTRACT SERVICES, INC., a Texas for
Profit Corporation,

                                            Plaintiffs-Appellants,


                              VERSUS


KERR-MCGEE OIL AND GAS CORPORATION; KERR-MCGEE CORPORATION; JOHN
O'NEAL; KERR-MCGEE OIL & GAS OFFSHORE, LLC,

                                             Defendants-Appellees.




           Appeal from the United States District Court
       For the Northern District of Texas, Abilene Division
                           (1:01-CV-57)


                         October 29, 2002
Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      In April of 2001, Daniel Eugene Willis, individually, and

Daniel's Contract Services, Inc., a Texas Corporation of which

Daniel Eugene Willis was an officer and shareholder, (hereinafter


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
jointly referred to as Plaintiffs) filed suit in the State District

Court of Stephens County, Texas, against Kerr-McGee Oil and Gas

Corporation, Kerr-McGee Corporation, Kerr-McGee Oil & Gas Offshore,

LLC,      and      John         O'Neal   (hereinafter     jointly   referred   to    as

Defendants) asserting claims under Title VII of the Civil Rights

Act of 1964.                Plaintiffs asserted that Defendants engaged in

unlawful         employment         practices       against   Plaintiffs   because   of

Plaintiffs' race and color.                  Plaintiffs also asserted claims for

willful breach of contract in connection with a master service

agreement between Defendants and Daniel's Contract Services, Inc.

Defendants removed the suit to the U.S. District Court for the

Northern District of Texas pursuant to the provisions of 28 U.S.C.

§ 1331 and 28 U.S.C. § 1441(b); and, six months later filed a

motion for summary judgment.                  The federal district court granted

such motion for summary judgment and Plaintiffs appeal.

        We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself. For the reasons stated

by the district judge in his order filed January 24, 2002, we

AFFIRM the final judgment, that Plaintiffs take nothing against

Defendants.

        AFFIRMED




g:\opin-sc\02-10268.opn.1.wpd
                                                2